CONFESSION OF ERROR

PER CURIAM.
This case was initiated in this Court as an appeal from an order of the Eleventh Judicial Circuit of Florida dismissing, as untimely, appellant’s appeal from a final administrative order of the Metropolitan Dade County Equal Opportunity Board. The administrative agency’s order, of March 25, 1993, dismissed appellant’s discrimination charges against both appellees.
Pursuant to Rule 9.030(b)(2)(B), the Court treats the notice of appeal as a Petition For Writ of Certiorari.
After a review of the record, which includes an appropriate and professional “ACKNOWLEDGMENT OF ERROR” filed by the appellee herein, we agree that the Appellate Division of the Circuit Court of the Eleventh Judicial Circuit of Florida departed from the essential requirements of the law in erroneously entering the October 5, 1993, order of dismissal. Accordingly, we grant certiorari and quash the said order, with this cause being remanded to the Appellate Division of the Circuit Court for further proceedings consistent herewith.